Citation Nr: 1032304	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine, to include as secondary to his service-
connected bilateral knee disabilities.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to his service-connected bilateral knee 
disabilities.

4.  Entitlement to service connection for depression, to include 
as secondary to his service-connected bilateral knee 
disabilities.

5.  Entitlement to permanent incapacity for self-support of the 
Veteran's child, P.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1975.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from June 2007, July 2007, and April 2008 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for diabetes 
mellitus, entitlement to service connection for depression, and 
entitlement to permanent incapacity for self-support of the 
Veteran's child are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative arthritis of the lumbar spine is 
related to his service-connected bilateral knee disabilities.



CONCLUSION OF LAW

The Veteran's degenerative arthritis of the lumbar spine is 
aggravated by his service-connected bilateral knee disabilities.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder, and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. at 448.

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 


whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Here, the Veteran's service treatment records (STRs) do not 
demonstrate treatment for or a diagnosis of degenerative 
arthritis of the lumbar spine.  Moreover, there are no nexus 
opinions of record linking the Veteran's degenerative arthritis 
of the lumbar spine to active service.  The Veteran, however, 
does not contend that his degenerative arthritis of the lumbar 
spine first manifested during service, but rather contends that 
it was caused or aggravated by his service-connected bilateral 
knee disabilities.

In this regard, a VA examination was conducted in May 2007.  The 
examiner determined that he was "unable to say if the 
osteoarthritis in the [Veteran's] back was caused by his knees 
without resorting to mere speculation."

However, a causal link is not required for service connection on 
a secondary basis.  A showing that the service-connected 
disability aggravates the disorder at issue will also satisfy the 
requirements for service connection on a secondary basis.  Here, 
the Veteran testified at his May 2010 hearing that three years 
after his bilateral knee replacement surgeries, he began to 
experience low back pain.  Specifically, the Veteran stated that 
the way he now walks post-knee surgeries affects his back 
negatively.  The Veteran stated that he does not recall injuring 
his back prior to this date.

The Board notes that lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay- 
observable events or the presence of the disorder or symptoms of 
the disorder subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 


451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disorder even where 
not corroborated by contemporaneous medical evidence); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (finding, "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Board finds that the Veteran is competent to 
report symptoms of back pain and altered gait following his 
bilateral knee replacement surgeries because this requires only 
personal knowledge as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.  

The Board also finds that the Veteran's statements are credible.  
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Here, as discussed, the Veteran's contentions are consistent with 
the medical record as a whole.  The VA medical records confirm 
that he did receive bilateral knee replacement surgeries, in 
March 2003 for the left knee and in April 2006 for the 


right knee.  Additionally, the May 2007 VA examiner, in reaching 
his opinion, stated that the Veteran has experienced ongoing 
difficulties with his knees for many years.  The examiner stated 
that the Veteran's onset of his low back pain occurred 
simultaneously with his knee problems.  His low back pain has 
continued to worsen as his knees worsen over the years.  The 
Veteran has evidence of osteoarthritis in his back, just as he 
has evidence of osteoarthritis in his knees.  Additionally, a 
January 2007 VA Medical Center (VAMC) physician, following a 
physical examination of the Veteran, determined that the Veteran 
has a diagnosis of mechanical low back pain.  The VA physician 
stated that one of the probable causative factors for this back 
pain was the Veteran's altered gait mechanics.  The May 2007 VA 
examiner determined that the Veteran's bilateral knee 
disabilities caused him to have a "very antalgic gait" and to 
walk with a cane.  Therefore, putting these two medical opinions 
together, it can be presumed that the Veteran's low back pain is 
caused by his altered gait mechanics, which is a result of his 
service-connected bilateral knee disabilities.  

Also, the Veteran's statements are internally consistent as the 
Veteran has never alleged any etiology for his back disorder 
other than his bilateral knee replacement surgeries.  The Board 
further notes the presence of this consistency in statements made 
to VA treatment providers.  See Rucker, 10 Vet. App. at 73 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

Thus, the Board finds that service connection for degenerative 
arthritis of the lumbar spine is warranted on a secondary basis 
because the evidence is at least in relative equipoise.  As such, 
the appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for service connection.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for the claim on appeal; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for degenerative arthritis of 
the lumbar spine, secondary to the Veteran's service-connected 
bilateral knee disabilities, is granted, subject to statutory and 
regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

First, the Veteran was in the New York Army National Guard from 
1987 to 1997.  At his May 2010 hearing, the Veteran testified 
that he was in the 42nd Infantry Division of the National Guard.  
His drills were conducted in Fort Drum, but his unit was 
stationed in Geneva, New York.  The RO has not attempted to 
obtain these records.  The Court has determined that if all 
relevant service records have not been obtained, that may be a 
breach of the duty to assist and grounds for remand.  See 38 
U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. 
Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, the most recent VA treatment records are those dated in 
September 2006 from the Syracuse, New York, VAMC, and May 2007 
from the Gainesville, Florida, VAMC.  At his April 2010 hearing, 
the Veteran stated that he has been recently treated at the VA 
for his depression.  Therefore, recent VA treatment records 
should be obtained and associated with the claims folder.

Third, at his May 2010 hearing, the Veteran stated that his son, 
P., has received medical treatment for his cystic fibrosis 
throughout his entire lifetime.  Currently, the claims file only 
contains the Veteran's son's medical records from birth to age 
five, and since age 26.  The claims file does contain two medical 
records from when the Veteran was age fifteen.  However, besides 
these two records, the claims file does not have records from 
many years of medical treatment for the Veteran's son.  These 
medical records have not been requested and obtained by the RO.  
Attempts to secure all of these records must be made.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."

Finally, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
diabetes mellitus.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record: (1) contains competent evidence that 
the claimant has a current disorder, or persistent or recurrent 
symptoms of disorder; and (2) indicates that the disorder or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but, (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  

Secondary service connection is warranted where there is: (1) 
evidence of a current disorder; (2) evidence of a service-
connected disability; and (3) medical nexus 


evidence establishing a connection between the service-connected 
disability and the current disorder.  See Walling v. West, 11 
Vet. App. 509, 512 (1998).  In regards to the Veteran's claim for 
diabetes mellitus and depression, the Veteran asserts that these 
disabilities are due to his service-connected bilateral knee 
disabilities.  Specifically, the Veteran asserts that his 
service-connected bilateral knee disabilities caused him to 
become obese (which is documented in his VAMC outpatient 
treatment records), which then resulted in his development of 
diabetes mellitus.  He also claims that he started to receive 
treatment for depression due to his service-connected 
disabilities.  Finally, the Veteran claims that his bilateral 
hearing loss was due to his exposure to loud noise in service.  
The Veteran has never been afforded a VA examination on the issue 
of secondary service connection for these claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all service 
treatment and personnel records from the 
National Personnel Records Center (NPRC) or 
from any other source deemed appropriate.  
Associate all such records with the Veteran's 
claim folder, including any records from the 
New York Army National Guard from 1987 to 
1997.  Specifically, the Veteran was a member 
of the 42nd Infantry Division of the National 
Guard.  His drills were conducted in Fort 
Drum, but his unit was stationed in Geneva, 
New York.  If no records can be obtained 
after an exhaustive search, VA's efforts and 
any resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-(iv) 
(2009) must be complied with.



2.  Obtain all updated VA outpatient records 
that have not been secured for inclusion in 
the record.  Specifically, the RO should 
obtain the VA outpatient records from the 
Syracuse, New York, VAMC since September 
2006.  The RO should also obtain the 
Gainesville, Florida, VAMC records since May 
2007.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

3.  Contact the Veteran and request that he 
provide authorization forms necessary to 
allow the RO to obtain his son's (Peter 
Lunn's) private treatment records from age 5 
(1984) to age 26 (2005).

Thereafter, the RO should attempt to obtain 
those records. Do not associate duplicate 
records with the file.

4.  Afford the Veteran VA examinations to 
ascertain the nature and etiology of his 
current diabetes mellitus, bilateral hearing 
loss, and depression. 

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 


(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
diabetes mellitus, bilateral hearing loss, 
and depression had its onset during service 
or are in any other way causally related to 
his active service or to any of his service-
connected disabilities.

The VA examiner should specifically consider 
the Veteran's contention that his service-
connected bilateral knee disabilities caused 
him to become obese (which is documented in 
his VA Medical Center (VAMC) outpatient 
treatment records), which then resulted in 
his development of diabetes mellitus.  

The VA examiner who performs the hearing 
examination must comment on the results, and 
whether they indicate hearing loss caused by 
acoustic trauma, or some other cause. 

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).



5.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


